Exhibit 10.2

Non-Employee Director Compensation

 

Element of Compensation

   Dollar Value  

Annual Board Retainer:

   $ 95,000   

Annual Lead Independent Director Retainer:

   $ 25,000   

Annual Committee Chair Retainer (other than Audit Committee):

   $ 10,000   

Annual Audit Committee Chair Retainer:

   $ 17,500   

Annual Audit Committee Member Retainer (other than Audit Committee Chair):

   $ 10,000   

Annual Equity Award:

   $ 130,000  (in restricted stock units) 

Stock Ownership Guidelines: Each director must hold three (3) times the “Annual
Board Retainer” in CONSOL Energy Inc.’s common stock (including any securities
convertible or exercisable into its common stock (excluding stock options))
after five (5) years of service on the Board.